DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “cooling device” and “adsorption device” in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.



Allowable Subject Matter
Claims 1-3, 5-15 and 17-21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to anticipate or fairly render obvious the invention provided by the independent claims. The closest prior arts considered on the record are Goloubev Dimitri (EP2963367) and Rathbone (US 4962646). Dimitri teaches a process for obtaining one or more air products by using an air separation plant having a rectification column system comprising (21, 22, 25, 26), a high-pressure column (21), a low-pressure column (22), a main heat exchanger (13), and a main air compressor (1) (see fig. 1), said process comprising: compressing all of the feed air (Air) to be supplied to the rectification column system (21, 22, 25, 26) in the main air compressor (1) to a first pressure level (See ¶ 0034, 1st pressure @ 22 bar), and operating the high-pressure column (21) at a second pressure level which is at least 3 bar below the first pressure level (See ¶ 0036, 2nd pressure @ 5.3 bar), removing a gaseous, nitrogen-rich fluid (48) from the high-pressure column (21) at the second pressure level, and warming (via HX 13) said gaseous, nitrogen-rich fluid while in the gaseous state without prior liquefaction (See fig. 1; ¶ 0048, 0055), Dimitri teaches a first partial quantity of the gaseous, nitrogen-rich fluid (78/79/179) is warmed up in the heat exchanger, to a first temperature level and fed to a 59, 60 of the nitrogen product compressor to provide a pressurized nitrogen product discharged permanently from the air separation plant (see fig. 2). The prior arts, however, fails to anticipate or fairly render obvious of the independent claim specifically the limitation wherein “said first partial quantity of the gaseous, nitrogen-rich fluid is supplied at the first temperature level to a booster, in which said first partial quantity of the gaseous, nitrogen-rich fluid is compressed further to a third pressure level, and after compression to the third pressure level, said first partial quantity of the gaseous, nitrogen-rich fluid is warmed to a second temperature level above the first temperature level and discharged permanently from the air separation plant” as recited in the independent claim 1, and the limitations wherein “one or more passages within said main heat exchanger for heating a first partial quantity of the gaseous, a line for supplying the first partial quantity of the gaseous, nitrogen-rich fluid at the first temperature level to a booster wherein the first partial quantity of the gaseous, nitrogen-rich fluid is compressed to a third pressure level” as recited in claim 14 (See also applicant’s argument, Remark pages 9-11). Accordingly, claims 1 and 14 and those dependent thereupon (i.e., claims 2-3, 5-13, 15, and 17-21) are allowable over the prior art on record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793.  The examiner can normally be reached on Mon-Thurs 7-4, alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.M/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763